Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/ has been entered. 

Response to Amendment
The amendment filed on 09/03/2021 has been entered. The applicant has amended the claims. The prior objection to the claims is withdrawn. Grounds of rejection presented are maintained, and the new claim is addressed. 

Status of Claims
Claim 18 and 20 have been canceled. Claim 22 has been added. Claim 15 has been amended. Claims 1-17, 19 and 21-22 are pending in the application, including independent claims 1, 10, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (Pub. Date: 1990, ASM Handbook: Introduction to Copper and Copper Alloys, hereinafter Tyler), and further in view of Triquet. 
Regarding claim 1, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with 85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ’N/mm2’, yield strength range of 69-434 MPa ’N/mm2’, and elongation ranging from 55-3% (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a balance of copper (by weight), and further wherein the alloy comprises an ultimate tensile strength of from about 200 N/mm2 to about 300 N/mm2, and a yield strength of from about 75 2 to about 225 N/mm2. Furthermore the sum of Cu, Zn and Si of Tyler alloy C23000 meet the sum limitation of claim 1. 
Summary of instant claim 1 and Tyler alloy C23000 composition and properties are presented below. 

Instant Claim 1
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.465 – 1.8 wt.% 
--
Cu + Zn + Si 
> 99.7 wt.%
100 wt.% 
Tensile Strength
200-300 (N/mm2)
269-724 (N/mm2)
Yield Strength
75-225 (N/mm2)
69-434 (N/mm2)


However Tyler is silent on adding low amounts of silicon to alloy C23000. Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with up to 2.1% silicon ([0001]). Triquet further teaches the addition of silicon in the range from 0.5 to 1.2% suppresses the solubility of copper ions particularly effectively and improves the corrosion resistance ([0012]). 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding 0.5 to 1.2 Si from the pipe alloy teachings of Triquet to suppress the solubility of copper ions and improve the corrosion resistance. 
 claim 2, Tyler is silent on adding iron to alloy C23000. Triquet teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding iron selected from the pipe alloy teachings of Triquet in the claimed range to increase the corrosion protection. 
Regarding claim 3, Tyler is silent on adding phosphorus to alloy C23000. Triquet discloses 0.01 to 1% phosphorus ([0001]) which added in to deoxidize the copper alloy ([0002], [0017]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding phosphorus selected from the pipe alloy teachings of Triquet in the claimed range to for deoxidization. 
Regarding claim 6, Modified Tyler, as taught in claim 1, contains Cu: 85 wt.% which fully meets the claim limitation of a minimum of 80% copper (by weight).
Regarding claim 8, Triquet teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]). Triquet 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding phosphorus selected from the pipe alloy teachings of Triquet in the claimed range to increase the corrosion protection and to have further altered the composition according to Triquet by adding phosphorus for deoxidization. 
Regarding claim 9, Tyler is silent on thermal conductivity with regards to C23000. Triquet is silent on thermal conductivity. 
The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg 237-238). 
Modified Tyler having the same composition as claimed, could be processed in the same manner, and would be reasonably expected to yield the same results. The claimed properties would have naturally flowed from following the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 10, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger 2’, and yield strength range of 69-434 MPa ’N/mm2’ (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a balance of copper (by weight), and further wherein the alloy comprises an ultimate tensile strength of about 300 N/mm2 or less, and a yield strength of about 225 N/mm2 or less. Furthermore the sum of Cu, Zn and Si of Tyler alloy C23000 meet the sum limitation of claim 10. 
Summary of instant claim 10 and Tyler alloy C23000 composition and properties are presented below. 

Instant Claim 10
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.465 – 1.8 wt.% 
--
Cu + Zn + Si 
> 99.7 wt.%
100 wt.% 
Tensile Strength
300 or less (N/mm2)
269-724 (N/mm2)
Yield Strength
225 or less (N/mm2)
69-434 (N/mm2)


However Tyler is silent on adding low amounts of silicon to alloy C23000. Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with up to 2.1% silicon ([0001]). Triquet further teaches the addition of silicon in the 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding 0.5 to 1.2 Si from the pipe alloy teachings of Triquet to suppress the solubility of copper ions and improve the corrosion resistance. 
Regarding claim 11, Modified Tyler has Cu: 85 wt.%, Zn: 15 wt.%, and Si up to 2.1%.
Modified Tyler as taught above in claim 10, meet the claim limitations of the alloy consists essentially of from 80% to 85% copper, from 13% to 15% zinc, and encompasses the claimed range of from 0.5% to 1% silicon (by weight).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 12-14, the instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg 237-238). 
Modified Tyler having the same composition as claimed, could be processed in the same manner, and would be reasonably expected to yield the same results. The claimed properties would have naturally flowed from following the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 claim 15, Tyler teaches common copper alloys and their properties and their applications (page 216-240). Tyler further teaches a brass alloy C23000 which has excellent cold workability, good hot formability and can be used for conduit, condenser and heat exchanger tubing, and plumbing pipe (page 221, table 2: Fabrication characteristics and typical applications of wrought copper and copper alloys, alloy C23000). Tyler further teaches an alloy C23000 also known as red brass with 85.0 wt.% Cu and 15.0 wt.% Zn that has commercial forms of a pipe ’P’ or a tube ‘T’, with a tensile strength range of 269-724Mpa ’N/mm2’, yield strength range of 69-434 MPa ’N/mm2’, and elongation ranging from 55-3% (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which reads on the claim limitations of a piping component comprising a piping body with an open end, wherein the piping component is formed of an alloy comprising from about 12% to about 16% zinc, and a balance of copper (by weight), and further wherein the alloy comprises an ultimate tensile strength of about 300 N/mm2 or less, and a yield strength of about 225 N/mm2 or less. Summary of instant claim 15 and Tyler alloy C23000 composition and properties are presented below. 

Instant Claim 15
Tyler alloy C23000
Cu
Balance
85 wt.% 
Zn
12 – 16 wt.% 
15 wt.% 
Si
0.465 – 2 wt.% 
--
one or more of: (i)-(iv)


(i) phosphorous
0.02% to 0.09%
--
(ii) arsenic
0.02% to 0.09%
--
(iii) antimony
0.02% to 0.09%
--
(iv) iron
up to 0.2%
-- , alternatively (0.0 wt.% )
Cu + Zn + Si 
> 99.7 wt.%
100 wt.% 
Tensile Strength
300 or less (N/mm2)
269-724 (N/mm2)
Yield Strength
225 or less (N/mm2)
69-434 (N/mm2)



 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn based alloy C23000 for pipe making of Tyler by adding Si, Fe and P from the pipe alloy teachings of Triquet in the claimed ranges of Si to suppress the solubility of copper ions and improve the corrosion resistance, of Fe to increase the corrosion protection, and of P for deoxidization. 
Tyler is silent on thermal conductivity with regards to C23000. Triquet is silent on thermal conductivity and a DZ corrosion penetration depth. 
The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg 237-238). 

Regarding claim 16, the instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg 237-238). 
Modified Tyler having the same composition as claimed, could be processed in the same manner, and would be reasonably expected to yield the same results. The claimed properties would have naturally flowed from following the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 17, Modified Tyler has Cu: 85 wt.%, Zn: 15 wt.%, Si: up to 2.1%, Fe: up to a maximum of 0.8%, and P: 0.01 to 1%.
 Modified Tyler as taught above in claim 15, meet the claim limitations of the alloy consists essentially of from 82% to 88% copper, from 12% to 16% zinc, and encompasses the claimed range of from 0.5% to 1% silicon, from 0.05% to 0.2% iron, and from 0.02% to 0.08% phosphorous (by weight).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
 claim 19, Modified Tyler meets the claim limitations of the alloy consists essentially of from 14% to 16% zinc, and encompasses the claimed range of from 0.5% to 1% silicon (by weight).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Modified Tyler has Cu: 85 wt.% which is close to the claim range of the alloy consists essentially of from 82% to 84% copper. 
In this case, the prior art value 84% Cu is considered close enough to the claimed range endpoint of 85% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed to MPEP § 2144.05.
Regarding claim 21, the instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg. 237-238). 
Modified Tyler having the same composition as claimed, could be processed in the same manner, and would be reasonably expected to yield the same results. The claimed property would have naturally flowed from following the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 claim 22, Tyler teaches 15 wt.% Zn (page 217, table 1: Properties of wrought copper and copper alloys, alloy C23000) which is close enough to the claimed range.
 In this case, the prior art value 15% is considered close enough to the claimed range endpoint of greater than 15% that the skilled artisan would have expected the processes to have yielded similar results. It is close enough to establish a prima facie case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed to MPEP 2144.05.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Triquet as applied to claim 1 above, and further in view of McDevitt et al. (US-9951400-B1, hereinafter McDevitt).
Regarding claim 4, However Tyler is silent on adding arsenic to alloy C23000. Triquet is silent on adding arsenic to copper alloys. McDevitt teaches Cu-Zn-Si alloys for plumbing and other applications (col 2, lines 5-25). McDevitt teaches arsenic at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance (col 11, line 13-20).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn-Si based alloy of modified Tyler with the teaching of McDevitt for Cu-Zn-Si alloys for plumbing by adding arsenic to improve the dezincification corrosion resistance.
 claim 5, However Tyler is silent on adding antimony to alloy C23000. Triquet is silent on adding antimony to copper alloys. McDevitt teaches antimony at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance (col 11, line 13-20).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn-Si based alloy of modified Tyler with the teaching of McDevitt for Cu-Zn-Si alloys for plumbing by adding antimony to improve the dezincification corrosion resistance.
Regarding claim 7, However Tyler is silent on adding lead to alloy C23000. Triquet is also silent on addition of lead to copper alloys. McDevitt teaches lead at least 0.005 to 0.5 wt.% (col 11, line 1-11) can be added to improve machinability (col 11, line 1-11).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn-Si based alloy of modified Tyler with the teaching of McDevitt for Cu-Zn-Si alloys for plumbing by adding lead to improve machinability. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1-17, 19, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/500,662 (‘662) in further view of Tyler and McDevitt. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘662 teaches piping components with overlapping compositions of zinc, silicon and sufficient copper so that the sum of the weight percentages of the zinc, silicon, and copper in the alloy is at least 99.7%; and properties that overlap the instant claimed piping articles. Claims 1, 10-11, and 15-17 of ‘662 teach an overlapping composition with instant claims 1, 6-8, 10-11, 17, 19, and 22. 
Claim 15 of ‘662 teach an overlapping elongation property with that of instant claims 12-14, 16 and 21.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
‘662 is silent on additions of Fe and P. Triquet teaches a corrosion-resistant copper-based alloy as a material for the manufacture of plumbing pipes with up to 2.1% silicon ([0001]). Triquet further teaches adding iron to the copper base alloy up to a maximum of 0.8% in order to increase the corrosion protection of the alloy ([0014]) and Triquet discloses 0.01 to 1% phosphorus ([0001]) which added in to deoxidize the copper alloy ([0002], [0017]).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the alloy of ‘662 with the Fe and P teachings of Triquet to improve corrosion instant claims 2-3, 8, 15, and 17.
‘662 is silent on additions of arsenic and antimony. McDevitt teaches Cu-Zn-Si alloys for plumbing and other applications (col 2, lines 5-25). McDevitt further teaches arsenic at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance (col 11, line 13-20). McDevitt further teaches antimony at least 0.02 to 0.15 wt.% (col 11, line 13-20) in small quantities can be effective in improving the dezincification corrosion resistance (col 11, line 13-20).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have altered the Cu-Zn-Si based alloy of modified Tyler with the teaching of McDevitt for Cu-Zn-Si alloys for plumbing by adding arsenic and antimony to improve the dezincification corrosion resistance, which overlaps the compositional limitations of instant claims 4 and 5.
‘662 is silent on a thermal conductivity. The instant specification states that the low silicon copper alloys used for fabricating the valve assembly have compositions that may exhibit the specific mechanical and thermal properties ([0027]) and is open ended with regards to fabrication methods used ([0030]). The thermal conductivity property would have naturally flowed from the compositions of ‘662 since the same copper alloy composition as claimed used for substantially similar processing would be reasonably expected to have had the claimed property. Since claims 1, 10-11, and 15-17 of ‘662 teach an overlapping composition the thermal conductivity property would have naturally flowed and it would overlap the limitation of instant claims 9 and 15.
instant claims 1, 10, and 12-16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's latest arguments submitted in the after final filed on 09/03/2021, have been fully considered and given appropriate weight. The response to those augments was in the advisory action mailed on 09/27/2021, and are reproduced here for completeness. 
In response to the after final remarks A-E:
(A) Independent Claims 1, 10, and 15: 
The Office is Using Impermissible Hindsight in Picking Silicon from Triquet While Excluding Tin: 

Furthermore, in this case, Triquet is used for the Si teaches. The Si teaches of Triquet do not require a synergistic relation with Sn to be valid.
In response to applicant's argument that Si would not work in an intended manner to improve corrosion without the presence of Sn, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Person of Ordinary Skill Would Not Have Predicted that the C23000 Alloy Modified to Include Silicon:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). In this case there is a broad overlap in strength properties for C23000, as seen in the tables of claims 1,10 and 15 as stated prior in the final rejection office action on 07/22/2021.

"The instant specification states that piping components to be fabricated using multiple methods such as, for example, casting, forging, extrusion, or machining ([0030]). The broad instant processing is substantially similar to the general processing methods as taught by Tyler (pg 237-238). 
Modified Tyler having the same composition as claimed, could be processed in the same manner, and would be reasonably expected to yield the same results.  The claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)."
Additionally, Taylor teaches that heat treatments can be applied to copper and copper alloys to tune properties such as hardness and other mechanical properties (pg. 223, Section: Heat Treating). One of ordinary skill in the art would apply heat treatments to tune properties of the material to control mechanical properties.

(B-D) Dependent Claim 9 and Independent Claim 15 Again; Dependent Claim 14; and Dependent Claim 16:
As stated above and in the final rejection, the properties claimed would have naturally flowed from the teachings of Tyler in further view of Triquet.



(E) New Dependent Claim 22:
Raises new issue for consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toe et al. (JP-H0368731-A) contains overlapping composition for radiator plates.
Sugawara et al. (JP-H04246141-A) contains overlapping composition for radiator tube. 
Oishi et al. (US-20040234412-A1) contains overlapping composition and can be used for tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                    
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734